Citation Nr: 1235955	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late Veteran served on active duty in the United States Navy from August 1969 to August 1973.  His service records reflect that he was stationed on shore duty in the Republic of Vietnam.  The appellant in the present case is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

At the time of the Veteran's death in January 2008, he was service connected for Type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, bilaterally, and erectile dysfunction.  His death certificate, as originally presented, listed his immediate cause of death as renal cell cancer, with myelodysplasia listed a significant condition contributing to death but not resulting in the renal cell cancer that caused death.  His terminal hospitalization report from University of Kansas Hospital shows that he was admitted in late December 2007 for shortness of breath and cough with a history of stage 4 renal cell carcinoma with metastasis to his lung.  During the hospital course, his respiratory failure progressed from the tumor burden in his lung and he elected to forego active treatment on the advisement of his physicians, who informed the Veteran that such treatment would provide no further benefit.  He was placed on comfort care and eventually succumbed on January 17, 2008.  The terminal hospitalization summary listed his cause of death as acute respiratory failure secondary to advanced renal cell carcinoma with metastasis to the lung.  

The appellant's primary contention is that the Veteran's service-connected diabetes mellitus played a significant contributory role in causing the Veteran's death.  In September 2012, the Board received an updated version of the Veteran's death certificate, which includes a revision dated August 2012 that added diabetes mellitus as a significant condition contributing to death but not resulting in the renal cell cancer that caused death.  However, no further discussion or supportive rationale for the added revision was provided.  In view of the January 2008 terminal hospitalization summary indicating that the primary cause of the Veteran's death was respiratory failure from renal cell cancer that metastasized into his lung, it may be that this cause of death was so overwhelming as to negate any contributory effects from the diabetes mellitus.  However, the Board cannot presently make any such factual determination given the current state of the record, as it may only consider independent medical evidence to support its factual findings rather than provide its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board therefore finds that further evidentiary development is needed to determine the actual degree to which the late Veteran's service-connected diabetes mellitus contributed to his death, as such a determination cannot be made from the information presented on the revised death certificate alone.

Along this vein, the Board observes that evidence obtained by VA includes correspondence dated September 2011 from the electronic medical records archivist at the Kansas City VA Medical Center (KCVAMC), who electronically reviewed the late Veteran's treatment records from his VA medical care provider at this facility and presented the following statement:

[The late Veteran] received medical treatment at the Kansas City VA Medical Center.  His provider recorded the following in his medical record on September 1, 2011.

"[The late Veteran] was a patient treated at the VA Medical Center and University of Kansas Medical Center.  He had advanced renal cell cancer which ultimately failed therapy and he subsequently died of his disease.

In addition, he had other co-morbid illness including diabetes mellitus which was at times difficult to control related in part to his treatment for his kidney cancer and did contribute to his overall decline in health.

[The late Veteran] did relate a history of agent orange exposure.  Some studies suggest increased risk of renal cell cancer with herbicide/pesticide exposure."

** This information was taken from electronic medical records maintained at the KCVAMC 

The above statement was evidently made posthumously in September 2011, over two years after the Veteran's death, by an unidentified VA clinician and it indicates the possibility that the late Veteran's service connected diabetes mellitus may have played a significant contributory role towards causing his death by creating an overall decline in health that predisposed him to death.  However, while the VA clinician's statement has relevance and potentially high probative value, it is not presently attributable and it was not accompanied by any supportive rationale.  In any case, the language of the clinician's statement does not sufficiently address the question regarding the degree to which diabetes mellitus contributed to the Veteran's death.  A remand is therefore warranted so that an addendum to this opinion may be obtained, ideally from the opining clinician who presented the above statement, in which he/she should clarify the opinion by expressly stating whether or not the service-connected diabetes mellitus did, in fact, play a significant contributory role towards causing the Veteran's death by creating an overall decline in health that predisposed him to death.  A detailed rationale supporting this addendum opinion, based on known and established medical principles, should be provided.  The opining clinician should review the Veteran's pertinent medical history contained in his claims file in conjunction with providing this addendum.  It would also be helpful for the Board to obtain a copy of the original full opinion on remand so that the identity and credentials of the opining VA clinician may be determined and the full opinion may be reviewed and considered in its own context.  

Alternatively, the September 2011 VA clinician's statement indicates that the Veteran's terminal renal cell cancer may be linked to his Agent Orange exposure in service, based on some current clinical studies.  Notwithstanding that renal cell cancer is not a disease for which service connection is presumed as due to Agent Orange exposure in Vietnam War Era service in the Republic of Vietnam (see 38 C.F.R. § 3.307, 3.309(e) (2011), this alone is not a bar against service connection if there is objective medical evidence establishing such a link.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, on remand, the VA clinician who presented the aforementioned opinion should be asked to provide an addendum identifying the studies to which he/she referred and a statement, supported by a rationale, as to whether or not he/she concurred with those studies.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO/AMC should furnish the appellant with notice of the Veterans Claims Assistance Act of 2000 (VCAA) as it relates to claims for service connection for the Veteran's cause of death; the content of the notice should comply with the United States Court of Appeals for Veterans Claims' holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007) [i.e., in the context of a claim for service connection for cause of death/DIC benefits, compliant statutory notice of the VCAA must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death;  (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition;  and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of SC advanced by the veteran's survivor).]  

2.  The RO should provide the appellant with the opportunity to submit any additional evidence in support of her claim for service connection for the Veteran's cause of death.

3.  A copy of the full September 2011 opinion of the VA clinician referred to in the excerpt from the electronic medical records archivist at the Kansas City VA Medical Center should be obtained and associated with the claims file.  The identity of the opining clinician should be obtained.

4.  After the evidentiary development discussed above has been undertaken, the RO should provide the late Veteran's claims file to the VA clinician identified above (or, if unavailable, by another appropriate VA clinician) for review.  The clinician must indicate in his/her report that such review was conducted.  An addendum opinion should be requested from the clinician.  It would be helpful if the clinician would use the following language in his/her opinion, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The Board wishes to clarify that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

After reviewing the pertinent record, the clinician should provide an opinion as to the following questions:

In consideration of the January 2008 terminal hospitalization summary from University of Kansas Hospital regarding the primary cause of the Veteran's death, and in the context of the late Veteran's revised death certificate and relevant clinical history -

(a.)  Is it at least as likely as not that the Veteran's service-connected diabetes mellitus contributed substantially or materially to his death in January 2008?

(b.)  Is it at least as likely as not that the Veteran's service-connected diabetes mellitus combined with acute respiratory failure due to renal cell cancer with metastasis to the lung to cause his death in January 2008?

(c.)  Is it at least as likely as not that the Veteran's service-connected diabetes mellitus aided or lended assistance to the production of death in January 2008?

(d.)  The VA clinician should identify the clinical studies he/she referred to in his/her September 2011 opinion, which reportedly suggested an increased risk of renal cell cancer with herbicide exposure.  The clinician should then provide an addendum opinion stating whether it is at least as likely as not that his herbicide exposure caused or contributed to the development of renal cell cancer.

5.  Afterwards, the RO should review the claims file to make certain that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

6.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for the Veteran's cause of death.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


